AMENDMENT TO SECURITIES PURCHASE AGREEMENT

This Amendment to Securities Purchase Agreement (this “Amendment”), dated April
1, 2016, by and between Epic Stores Corp. (the “Company”), and Old Main Capital,
LLC (the “Purchaser”), hereby amends, effective as of the date hereof, that
certain Securities Purchase Agreement, dated as of January 27, 2016, by and
among the Company and the Purchaser (the “Securities Purchase Agreement”).
Capitalized terms used herein but not otherwise defined shall have the meanings
ascribed to such terms in the Securities Purchase Agreement.

RECITALS

A. Pursuant to Section 5.5 of the Securities Purchase Agreement, the Securities
Purchase Agreement may be amended by a written agreement signed by the Company
and the Purchasers holding at least 67% in interest of the Securities then
outstanding.

B. Purchaser holds at least 67% of the Securities outstanding as of the date
hereof.

C. The parties hereto desire to amend the Securities Purchase Agreement, as set
forth in this Amendment.

AGREEMENT

The parties hereto, intending to be legally bound, agree as follows:

1.                  Amendments.

(a)                Section 2.1 of the Securities Purchase Agreement is hereby
amended and restated in its entirety to read as follows:

“Purchase. The Purchasers will purchase an aggregate of up to $750,000 in
Subscription Amount corresponding to an aggregate of up to $815,217 in Principal
Amount of Notes. The purchase will occur in up to four (4) tranches (each a
“Tranche,” and collectively the “Tranches”), with the first Tranche of $250,000
being closed upon execution of this Agreement (the “First Closing”). The second
Tranche will be for $250,000 and will occur within three (3) Trading Days after
the filing of the Company’s Annual Report on Form 10-K. The third Tranche will
be for $125,000 and will occur the Friday after three (3) Trading Days after the
Filing Date. The fourth Tranche will be for $125,000 and will occur the Friday
after three (3) Trading Days after the SEC Effective Date. The Purchasers shall
not be required to fund any of the second through fourth Tranches if clauses
(a), (b) and (d) of the Equity Conditions (as defined in the Notes) are not met
on each of the applicable Closing Dates.”

(b) Section 4.13 of the Securities Purchase Agreement is hereby amended and
restated in its entirety to read as follows:

“Variable Rate Transactions. From the date hereof until such time as no
Purchaser holds any Notes or Underlying Shares, the Company shall be prohibited
from

 1 

 

effecting or entering into an agreement to effect any issuance by the Company or
any of its Subsidiaries of Common Stock or Common Stock Equivalents (or a
combination of units thereof) involving a Variable Rate Transaction. “Variable
Rate Transaction” means a transaction in which the Company (i) issues or sells
any debt or equity securities that are convertible into, exchangeable or
exercisable for, or include the right to receive, additional shares of Common
Stock either (A) at a conversion price, exercise price or exchange rate or other
price that is based upon, and/or varies with, the trading prices of or
quotations for the shares of Common Stock at any time after the initial issuance
of such debt or equity securities or (B) with a conversion, exercise or exchange
price that is subject to being reset at some future date after the initial
issuance of such debt or equity security or upon the occurrence of specified or
contingent events directly or indirectly related to the business of the Company
or the market for the Common Stock or (ii) enters into an equity line of credit
or similar agreement. Any Purchaser shall be entitled to obtain injunctive
relief against the Company to preclude any such issuance, which remedy shall be
in addition to any right to collect damages.”

2.                  Effect of this Amendment. Except as expressly provided in
this Amendment, the Securities Purchase Agreement shall not be amended or
otherwise modified. In the event there is a conflict between the terms of the
Securities Purchase Agreement and the terms of this Amendment, the terms
provided in this Amendment shall control. On and after the date hereof, each
reference in the Securities Purchase Agreement to “this Agreement,” “hereunder,”
“hereof,” “hereto,” “herein,” or words of like import referring to the
Securities Purchase Agreement shall mean and be a reference to the Securities
Purchase Agreement as amended by this Amendment.

3.                  Acknowledgment and Agreement. Each party hereto hereby
acknowledges and agrees that except as expressly provided in this Amendment,
nothing in this Amendment shall be construed as a waiver of any provision of the
Securities Purchase Agreement by any party hereto, nor shall it in any way
affect the validity of, or the right of any party hereto to enforce the
provisions of the Securities Purchase Agreement.

4.                  Full Force and Effect. This Amendment is expressly made
subject to the terms and conditions of the Securities Purchase Agreement as
modified herein, and, except as expressly modified herein, the Securities
Purchase Agreement shall continue in full force and effect without change.

5.                  Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Amendment shall be governed by
and construed and enforced in accordance with the internal laws of the State of
New York, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Amendment
(whether brought against a party hereto or its respective affiliates, directors,
officers, shareholders, partners, members, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, Borough of Manhattan
for the adjudication of any dispute hereunder or in connection herewith or

 2 

 

with any transaction contemplated hereby or discussed herein (including with
respect to the enforcement of any of this Amendment), and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Amendment and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. If either party shall commence an action, suit or
proceeding to enforce any provisions of this Amendment, then the prevailing
party in such action, suit or proceeding shall be reimbursed by the other party
for its reasonable attorneys’ fees and other costs and expenses incurred with
the investigation, preparation and prosecution of such action or proceeding.

6.                  Severability. If any term, provision, covenant or
restriction of this Amendment is held by a court of competent jurisdiction to be
invalid, illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their commercially reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

7.                  No Interpretation Against Drafter. This Amendment is the
product of negotiations between the parties hereto represented by counsel and
any rules of construction relating to interpretation against the drafter of an
agreement shall not apply to this Amendment and are expressly waived.

8.                  Counterparts. This Amendment may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to each other party, it being understood that the
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.

[Signatures on the Following Page]

 

 3 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first written above.

Company:

Epic Stores Corp.


By: /s/ Brian Davidson
Name: Brian Davidson
Title: President

 

Purchaser:

OLD MAIN Capital, LLC


By: /s/ Adam Long
Name: Adam Long
Title: President

 4 

 



 